                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         STRIKE 3 HOLDINGS, LLC,
                                   7                                                            Case No. 21-cv-03457-JCS
                                                           Plaintiff,
                                   8
                                                    v.                                          ORDER GRANTING APPLICATION
                                   9                                                            FOR LEAVE TO SERVE A THIRD-
                                         JOHN DOE SUBSCRIBER ASSIGNED IP                        PARTY SUBPOENA PRIOR TO A
                                  10     ADDRESS 69.215.150.143,                                RULE 26(F) CONFERENCE
                                  11                       Defendant.                           Re: Dkt. No. 7

                                  12
Northern District of California
 United States District Court




                                              Plaintiff Strike 3 Holdings, LLC moves ex parte for leave to serve a third party subpoena
                                  13
                                       prior to a Rule 26(f) conference. The Court being duly advised does hereby FIND, ORDER
                                  14
                                       AND ADJUDGE:
                                  15
                                               1.        Plaintiff has established that “good cause” exists for it to serve a third party
                                  16
                                       subpoena on AT&T U-verse (“AT&T”). See UMG Recording, Inc. v. Doe, 2008 WL 4104214,
                                  17
                                       *4 (N.D. Cal. 2008); and Arista Records LLC v. Does 1-19, 551 F. Supp. 2d 1, 6-7 (D.D.C. 2008).
                                  18
                                               2.        Plaintiff may serve AT&T with a Rule 45 subpoena commanding AT&T to provide
                                  19
                                       Plaintiff with the true name and address of the Defendant to whom AT&T assigned the IP address
                                  20
                                       69.215.150.143. Plaintiff shall attach to any such subpoena a copy of this Order.
                                  21
                                               3.        Plaintiff may also serve a Rule 45 subpoena in the same manner as above on any
                                  22
                                       service provider that is identified in response to a subpoena as a provider of Internet services to
                                  23
                                       Defendant (together with AT&T, the “ISPs”).
                                  24
                                               4.        IT IS FURTHER ORDERED that subpoenas authorized by this order and issued
                                  25
                                       pursuant thereto shall be deemed appropriate court orders under 47 U.S.C. § 551. In particular, 47
                                  26
                                       U.S.C. § 551(c)(2)(B) provides as follows:
                                  27
                                              (c) Disclosure of personally identifiable information
                                  28
                                                      [. . .]
                                   1
                                              (2) A cable operator may disclose such information if the disclosure is—
                                   2                  [. . .]
                                   3          (B) subject to subsection (h) [relating to disclosures to governmental
                                              agencies] of this action, made pursuant to a court order authorizing such
                                   4          disclosure, if the subscriber is notified of such order by the person to whom
                                              the order is directed . . . .
                                   5
                                       This order is an order authorizing such disclosure.
                                   6
                                               5.     IT IS FURTHER ORDERED that each ISP will have 30 days from the date of
                                   7
                                       service upon it to serve each of its subscriber(s) whose identity information is sought with a copy
                                   8
                                       of the subpoena and a copy of this order. The ISPs may serve the subscribers using any
                                   9
                                       reasonable means, including written notice sent to the subscriber’s last known address, transmitted
                                  10
                                       either by first-class mail or via overnight service.
                                  11
                                               6.     IT IS FURTHER ORDERED that each subscriber and each ISP shall have 30
                                  12
Northern District of California




                                       days from the date of service upon him, her or it to file any motions in this court contesting the
 United States District Court




                                  13
                                       subpoena (including a motion to quash or modify the subpoena). If the 30-day period after service
                                  14
                                       on the subscriber lapses without the subscriber or the ISP contesting the subpoena, the ISP shall
                                  15
                                       have 10 days to produce to Plaintiff the information responsive to the subpoena with respect to
                                  16
                                       that subscriber.
                                  17
                                               7.     IT IS FURTHER ORDERED that any ISP that receives a subpoena shall preserve
                                  18
                                       all subpoenaed information pending the ISP’s delivering such information to Plaintiff or the final
                                  19
                                       resolution of a timely filed motion to quash the subpoena with respect to such information.
                                  20
                                               8.     IT IS FURTHER ORDERED that any information disclosed to Plaintiff in
                                  21
                                       response to a subpoena may be used by Plaintiff solely for the purpose of protecting its rights
                                  22
                                       under the Copyright Act, 17 U.S.C. § 101 et seq.
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
                                   1           9.    IT IS FURTHER ORDERED that any name or other personal identifying

                                   2   information of any current or proposed defendant shall be filed UNDER SEAL in all filings and

                                   3   not otherwise disclosed.

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: June 8, 2021

                                   7                                                 ______________________________________
                                                                                     JOSEPH C. SPERO
                                   8                                                 Chief Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      3
